NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             MIGUEL ALVARADO RAMIREZ, SR., Petitioner.

                         No. 1 CA-CR 14-0208 PRPC
                             FILED 2-23-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2004-015568-001
                  The Honorable Joseph C. Welty, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Susan L. Luder
Counsel for Respondent

Miguel Alvarado Ramirez, Sr., Florence
Petitioner
                            STATE v. RAMIREZ
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1            Petitioner Miguel Alvarado Ramirez, Sr. pled guilty to second
degree murder and the superior court sentenced him to a presumptive term
of sixteen years’ imprisonment. Ramirez petitions this court for review
from the partial summary dismissal of his second petition for post-
conviction relief.1 He also contends the trial court erred when it denied his
motions to expand the record.2

¶2            The trial court dismissed the petition for post-conviction relief
in an order that clearly identified and correctly ruled upon the issues
Ramirez raised. Further, the court did so in a thorough, well-reasoned
manner that will allow any future court to understand the court's rulings.
Under these circumstances, “[n]o useful purpose would be served by this
court rehashing the trial court's correct ruling in a written decision.” State
v. Whipple, 177 Ariz. 272, 274 (App. 1993). Therefore, we adopt the trial
court's ruling and deny relief.

¶3          Regarding expansion of the record, “[Arizona Rule of
Criminal Procedure 32] itself does not provide a process for obtaining

1      The first petition for post-conviction relief was denied because the
notice was not timely filed. Ramirez argued that the untimely filing was not
his fault, and so the superior court allowed a second filing. In the second
petition, counsel for Ramirez could not find a colorable claim. Counsel
requested, and the superior court granted, counsel’s request that Ramirez
be allowed to file a supplemental petition. Ramirez filed the supplemental
petition, and the State filed a response. Based on the supplemental petition,
the superior court granted relief in part and credited Ramirez with an
additional 166 days of presentence incarceration.

2     The court granted Ramirez’s first motion to expand the record. The
supplemental motions to expand were in fact discovery motions. Based on
the superior court’s ruling on the petition, the discovery motions were
moot.


                                      2
                             STATE v. RAMIREZ
                             Decision of the Court

discovery in [post-conviction relief] proceedings.” Canion v. Cole, 210 Ariz.
598, 599, ¶ 7 (2005). While a superior court does have “inherent authority to
grant discovery requests in [post-conviction relief] proceedings upon a
showing of good cause[,]” id. at 600, ¶ 10, the trial court did not abuse its
discretion when it held Ramirez failed to show good cause.

¶4              While the petition for review presents additional issues,
Ramirez did not raise those issues in the petition for post-conviction relief
he filed below. A petition for review may not present issues not first
presented to the trial court. Ariz. R. Crim. P. 32.9(c)(1)(ii); State v. Ramirez,
126 Ariz. 464, 468 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71 (App. 1988);
State v. Bortz, 169 Ariz. 575, 577–78 (App. 1991); see also State v. Swoopes, 216
Ariz. 390, 403, ¶ 41 (App. 2007); State v. Smith, 184 Ariz. 456, 459 (1996) (both
holding there is no review for fundamental error in a post-conviction relief
proceeding). Finally, we do not address the issues Ramirez first raised in
his reply. See State v. Watson, 198 Ariz. 48, 51, ¶ 4 (App. 2000).

¶5            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          3